19-01087-mew          Doc 16       Filed 07/18/19 Entered 07/18/19 18:00:06           Main Document
                                                 Pg 1 of 25


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:
                                                                     Chapter 11
 TRONOX, et al.                                                      Case No. 09-10156 (MEW)

                                     Debtors.
 ----------------------------------------------------------------x
 STANLEY WALESKI, on his own behalf and on
 behalf of others similarly situated,
                                                                     Adv. Pro. No. 19-1087 (MEW)
                                    Plaintiff,
             –v–

 MONTGOMERY, MCCRACKEN, WALKER &
 RHOADS, LLP; NATALIE D. RAMSEY; and
 LEONARD A. BUSBY,

                                     Defendants.
 ----------------------------------------------------------------x

                          MEMORANDUM DECISION DENYING
                   PLAINTIFFS’ MOTION FOR REMAND OR ABSTENTION

 A P P E A R A N C E S:

 OTTERBOURG, P.C.
 New York, NY
 Attorneys for Plaintiff
     By: Richard C. Haddad, Esq.
          Melanie L. Cyganowski, Esq.
          Gabriela S. Leon, Esq.

 THOMPSON HINE, LLP
 New York, NY
 Attorneys for Defendants
     By: Barry M. Kazan, Esq.
          Robert P. Johnson, Esq.

 MICHAEL E. WILES
 UNITED STATES BANKRUPTCY JUDGE

         Before the Court is the motion (the “Remand Motion”) of the plaintiff Stanley Waleski

 to remand this legal malpractice proceeding to the Court of Common Pleas in Luzerne County,


                                                          1
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06             Main Document
                                             Pg 2 of 25


 Pennsylvania, which is where the action originally was filed. Waleski asks, in the alternative,

 that this Court abstain from hearing his claims. The Remand Motion is opposed by defendants

 Montgomery, McCracken, Walker & Rhoades, LLP (the “Montgomery Firm”), Leonard A.

 Busby (a current partner of the Montgomery Firm), and Natalie D. Ramsey (a former partner of

 the Montgomery Firm).

        Mr. Waleski alleges that during the bankruptcy cases of Tronox Incorporated and its

 affiliates the defendants committed legal malpractice in their representation of Mr. Waleski and a

 class of other persons who had been exposed to chemicals (primarily creosote) emitted from a

 plant located in Avoca, Pennsylvania (the “Avoca Plaintiffs”). Most of the claims are based on

 allegations that the defendants should have ensured that the Avoca Plaintiffs’ recoveries in the

 bankruptcy case were not diluted by the allowance of claims filed on behalf of persons who

 alleged injuries based on creosote emissions from a different Tronox-related plant located in

 Mississippi. Mr. Waleski also alleges that the defendants should have objected to the settlement

 of a fraudulent transfer claim, the proceeds of which were used to fund payments to tort victims.

        The action filed by Mr. Waleski was removed to federal court and was later transferred to

 this Court. Mr. Waleski now contends that this Court lacks subject matter jurisdiction over this

 proceeding. I disagree. The alleged wrongs committed by the defendants involved the

 performance of bankruptcy-specific tasks and the assertion of bankruptcy-specific objections and

 rights, and the dispute between the parties did not exist – and could not have existed – outside of

 the context of the Tronox bankruptcy cases. The dispute also implicates the integrity of the

 bankruptcy process and in certain respects requires the interpretation of prior orders and rulings

 of this Court. I therefore find that I have subject matter jurisdiction. I also decline to abstain

 from hearing Mr. Waleski’s claims.



                                                   2
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06            Main Document
                                            Pg 3 of 25


                                            Background

        On April 11, 2018, Waleski filed his complaint in the Court of Common Pleas of Luzerne

 County, Pennsylvania. The following facts are taken from the complaint and are assumed true

 only for purposes of the motion that is before the Court.

        A.      The Avoca Plaintiffs’ Claims and the Montgomery Firm’s Services

        The plaintiff, Stanley Waleski, is a resident of Pennsylvania who resides in Luzerne

 County. He filed this action on behalf of himself and a class of Avoca Plaintiffs that is alleged to

 have approximately 4,300 members. The Montgomery Firm is a Pennsylvania limited liability

 partnership, and the individual defendants are citizens of Pennsylvania.

        In January 2005, the Avoca Plaintiffs began initiating lawsuits in the Court of Common

 Pleas in Luzerne County, through attorneys they hired for the state-court litigation. In January

 2009, however – before the claims in the Pennsylvania actions were adjudicated – Tronox and

 various affiliated companies filed voluntary chapter 11 petitions. The Pennsylvania cases were

 automatically stayed by the bankruptcy filings.

        The Avoca Plaintiffs’ state-court attorneys retained the Montgomery Firm in January

 2009 to represent the interests of the Avoca Plaintiffs in the Tronox bankruptcy case. The terms

 of the retention were memorialized in a contingent fee agreement. The agreement provided that

 the Montgomery Firm would “represent the interests of the [Avoca Plaintiffs] in the bankruptcy

 proceedings of Tronox, Incorporated, and all related entities, now pending in the United States

 Bankruptcy Court for the Southern District of New York, Case No. 09-10156.” See Compl. ¶ 27.

 According to the plaintiff, one of the particular tasks entrusted to the Montgomery Firm was “to

 take steps to protect against any intrusion” from “potential claims from property owners in

 Mississippi who were represented by an aggressive lawyer from that state.” See id. ¶ 41.



                                                   3
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                             Pg 4 of 25


        Sometime later, the Montgomery Firm also undertook to represent Michael E. Carroll,

 one of the Avoca Plaintiffs who served as a member of the official creditors’ committee. The

 complaint alleges that in the course of that representation, while “[a]cting in [their] official

 capacity as bankruptcy court-approved counsel for [ ] Carroll,” the defendants “took

 responsibility for drafting trust documents.” See id. ¶ 53. The purpose of the trust was to

 compensate victims of exposure to various contaminants and to satisfy various environmental

 liabilities. The trust documents established separate sub-funds for various types of claims and

 contemplated that the assets in each sub-fund would be distributed pro rata to the claimants who

 held the designated types of claims. More particularly:

           Fund A was established for the benefit of Allowed Asbestos Claims, Allowed Future

            Tort Claims, and Allowed Unaccounted-for Tort Claims;

           Fund B was established for the benefit of Allowed Indirect Environmental Claims;

           Fund C was established for the benefit of Allowed Property Damage Claims; and

           Fund D was established for the benefit of Allowed Non-Asbestos Toxic Exposure

            Claims.

 The Avoca Plaintiffs, as victims of creosote exposure, held claims that fell into category D.

        The trust documents also included Trust Distribution Procedures that outlined the process

 by which claims could be made against the trust and the ways in which allowed claim amounts

 would be calculated. See generally Ex. D, Form of the Tort Claims Trust Distribution

 Procedures, Plan Supplement [Dkt. 2343] at 63. The trust documents, including the Trust

 Distribution Procedures, were incorporated into the confirmed plan of reorganization (the

 “Plan”) in the Tronox cases and were approved by Judge Gropper of this Court in November

 2011. See Confirmation Order [Dkt. No. 2567] ¶ 85. Both the Plan and the Confirmation Order


                                                   4
19-01087-mew        Doc 16    Filed 07/18/19 Entered 07/18/19 18:00:06             Main Document
                                            Pg 5 of 25


 provided that this Court retained jurisdiction over all matters arising out of the Tronox

 bankruptcy case, including the jurisdiction to “hear and determine disputes arising in connection

 with the interpretation, implementation or enforcement of the Plan or the Confirmation Order,

 including disputes arising under agreements, documents or instruments executed in connection

 with the Plan.” Plan, Article XI; see also Confirmation Order ¶ 159.

        The complaint alleges that the defendants sought to charge the Tronox estate for the

 services they provided in connection with the drafting of the trust documents and the Trust

 Distribution Procedures. See Compl. ¶ 54. The confirmed Plan explicitly acknowledged the role

 of both Carroll and the Defendants in the case and approved an award of compensation in the

 amount of $200,000. Subparagraph E of Article XII of the Plan noted the following:

             Tronox recognizes that Creditors’ Committee member Michael E. Carroll
             contributed substantially to the formulation and development of the Plan and
             in connection with the support of Holders of Tort Claims for the Plan.
             Accordingly, Tronox agrees that, on the Effective Date, subject to supporting
             documentation being provided to counsel to each of Tronox, the Backstop
             Parties and the Creditors’ Committee, Tronox shall pay all reasonable fees
             and expenses of Mr. Carroll’s counsel, Montgomery, McCracken, Walker &
             Rhoads, LLP, for services rendered and to be rendered in connection
             therewith up to a maximum of $200,000.

 Plan, Art. XII (E); see also Confirmation Order [Dkt. No. 2567] ¶ 145.

        B.       Subsequent Events

        The defendants purported to end their representation of the Avoca Plaintiffs shortly after

 the confirmation of the Plan, though the complaint alleges that the Avoca Plaintiffs and their

 state-court attorneys did not consent to that termination. See Compl. ¶ 57. At that time, there

 were strong doubts as to whether there would be significant distributions from the trust to tort

 claimants. This is because the trust was to be funded mainly by a share of proceeds from a

 pending fraudulent transfer litigation, and that litigation had not yet been resolved.



                                                   5
19-01087-mew        Doc 16    Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                            Pg 6 of 25


        A few years later, the fate of the trust – and that of the tort claimants – significantly

 brightened. In November 2014, the District Court approved a settlement payment of $5.15

 billion into the Tronox estate. That settlement followed a lengthy trial of certain fraudulent

 transfer claims in the Bankruptcy Court. See Tronox Inc. v. Kerr-McGee (In re Tronox Inc.), 503

 B.R. 239, 248–49 (Bankr. S.D.N.Y. 2013). The confirmed Plan provided that 12% of the

 litigation proceeds would be allocated to the tort victim trust, and so the trust received

 approximately $599 million of the settlement proceeds. Most of the trust assets (84.53%)

 ultimately were allocated to Fund D for the benefit of holders of Allowed Non-Asbestos Toxic

 Exposure Claims.

        One term of the settlement of the fraudulent transfer claims was a requirement that the

 District Court issue a permanent injunction that would bar tort claimants from asserting claims

 against Tronox-related entities (the “Injunction”), thereby effectively requiring them to look to

 the trust for compensation. See Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.),

 Case. No. 14-cv-5495 (KBF), 2014 WL 5825308, at *1 (S.D.N.Y. November 1, 2014). The

 District Court approved the settlement and issued the Injunction. In doing so, the District Court

 also overruled objections from certain of the Mississippi claimants that the $5.15 billion

 fraudulent transfer settlement payment was too low and that the alleged poor quality of their

 legal representation should defeat the settlement. Id. at *6.

        C.      Other Proceedings

        In April 2015, the trustee of the tort victim trust requested further instructions from this

 Court concerning the handling of the Mississippi claims. See Motion of Tort Claims Trustee,

 Garretson Resolution Group, Inc. for Instructions [Dkt. No. 3030]. The Mississippi claims (like

 the Avoca Plaintiffs’ claims) were based on alleged exposures to creosote. The Trustee’s motion



                                                   6
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06            Main Document
                                            Pg 7 of 25


 was prompted by complaints by the Avoca Plaintiffs that the Mississippi claims had originally

 been filed as “nuisance” claims and that they should be treated only as “Category C” property

 damage claims for purposes of the trust, and not as “Category D” non-asbestos toxic exposure

 claims. They also complained that a large number of Mississippi claims had been filed as an

 impermissible “group” proof of claim.

        In June 2015, this Court granted the request for instructions. The Court held that the

 Mississippi Claimants were entitled to assert “Category “D” claims and that the Trustee had

 properly allowed those claims. The Court also held that the Avoca Plaintiffs lacked standing to

 complain about the “group” proof of claim, and that in any event that the objection to the filing

 of the “group” claim was without merit. See Memorandum Opinion as to Tort Claims Trustee’s

 Motion for Instructions [Dkt. No. 3046] at 15–21.

        In September 2015, the Avoca Plaintiffs moved to reinstate their pre-petition claims in

 Pennsylvania state court (which were stayed when Tronox filed for bankruptcy) to the active

 docket, seeking further recoveries from an entity that had formerly been the ultimate parent of

 certain Tronox debtors. In February 2016, the United States District Court for the Southern

 District of New York held that the Avoca Plaintiffs’ suit was in violation of the Injunction that

 the District Court had issued. Tronox Inc. v. Anadarko Petroleum Corp. (In re Tronox Inc.), 549

 B.R. 21, 50–51 (S.D.N.Y. 2016). The District Court ordered the Avoca Plaintiffs to dismiss the

 pending Pennsylvania actions with prejudice, and otherwise enjoined them from pursuing claims

 that had been released as part of the settlement. Id. at 56.

        D.      The Proceeding that is Now Before this Court

        In April 2018, Mr. Waleski filed the instant suit against the Montgomery Firm and the

 two individual defendants. The complaint seeks approximately $620 million in damages plus



                                                   7
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                             Pg 8 of 25


 statutory interest and costs. Mr. Waleski contends that the defendants fell short of their

 professional obligations to the Avoca Plaintiffs and that, as a result, the Avoca Plaintiffs received

 smaller recoveries on account of their tort claims than they otherwise would have received.

 More particularly, he has made the following criticisms of the actions (or inactions) of the

 defendants conduct during the course of the Tronox cases.

        First, Mr. Waleski complains that after the Montgomery Firm agreed to represent the

 Avoca Plaintiffs in the Tronox bankruptcy, it also entered into the representation of Michael E.

 Carroll in his capacity as a member of the Unsecured Creditors’ Committee, and thereafter

 served as “bankruptcy court-approved counsel” for Carroll. See Compl. ¶¶ 42–43, 53. Mr.

 Waleski contends that this representation created a conflict of interest that required the

 defendants to act in the interests of all creditors and not just in the interest of the Avoca

 Plaintiffs. There is no allegation that this representation was unknown to the Avoca Plaintiffs at

 the time, and at oral argument Mr. Waleski’s counsel conceded that Mr. Carroll himself was a

 member of the Avoca Plaintiff class. See May 17, 2019 Hr’g Tr. 18:2-7, 15-22. However, Mr.

 Waleski’s counsel asserted at oral argument that the Montgomery Firm had not provided a

 sufficient explanation, to the Avoca Plaintiffs, of the potential consequences of the firm’s

 representation of Mr. Carroll. Id.

        Second, Mr. Waleski contends that the Montgomery Firm, in its capacity as counsel to

 Mr. Carroll, assisted with the drafting of the Trust Distribution Procedures. See Compl. ¶ 58.

 He asserts that the Montgomery Firm should have drafted procedures that would have separately

 classified the Avoca Plaintiffs’ claims and that would have provided better treatment of the

 Avoca Plaintiffs’ claims in comparison to other claims.




                                                    8
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                             Pg 9 of 25


        Third, Mr. Waleski asserts that the defendants should have objected to the “omnibus”

 proof of claim filed on behalf of the Mississippi claimants, and contends that if they had done so

 on a timely basis the claim would have been disallowed. See Compl. ¶¶ 62, 73. The complaint

 argues that this Court’s 2015 decision regarding the group proof of claim should be interpreted

 as merely holding that the Avoca Plaintiffs no longer had standing to raise the issue in 2015, and

 not as a ruling on the merits of the objection. Id. ¶ 71.

        Finally, Mr. Waleski contends that the defendants should have objected to the $5.15

 billion settlement of the fraudulent transfer litigation on the ground that it was not sufficient to

 ensure full payment of all of the Avoca Plaintiffs’ claims, and that if such an objection had been

 filed then such full payment could and would have been obtained. Id. ¶¶ 67, 74.

        Mr. Waleski’s suit was removed by the defendants to the United States District Court for

 the Middle District of Pennsylvania. Mr. Waleski sought to remand the case back to state court,

 and the defendants filed a motion to transfer the case to the Southern District of New York. The

 District Court for Middle District of Pennsylvania granted the transfer motion and declined to

 decide the Remand Motion so that it could instead be resolved by this Court. See Order, Waleski

 v. Montgomery, McCracken, Walker & Rhoads, LLP, 18-cv-01144 (RDM), [Dkt. No. 37].

                                              Discussion
        As the removing parties, the defendants bear the burden to show that federal jurisdiction

 exists. Pullman Co. v. Jenkins, 305 U.S. 534, 540 (1939); Vasura v. Acands, 84 F. Supp. 2d 531,

 533 (S.D.N.Y. 2000). Courts construe the removal statute strictly, resolving all doubts in favor

 of remand. Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 220 (2d Cir. 2013); In re Village of

 Kiryas Joel, 2012 WL 1059395 at *2 (S.D.N.Y. Mar. 29, 2012).

        Section 1334(c) of title 28 of the U.S. Code provides that federal district courts – of

 which bankruptcy courts are a unit – have jurisdiction over “civil proceedings arising under title

                                                   9
19-01087-mew        Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06           Main Document
                                            Pg 10 of 25


 11 or arising in or related to a case under title 11.” 28 U.S.C. §§ 157(a), 1334(b). The parties

 agree that the outcome of the Remand Motion depends on whether the asserted claims are claims

 that arose “in” the Tronox bankruptcy cases.1

         Courts that have grappled with the scope of “arising in” jurisdiction have observed that

 the term “is not entirely clear.” Baker v. Simpson, 613 F.3d 346, 351 (2d Cir. 2010). As a

 general matter it covers claims that “are not based on any right expressly created by [T]itle 11,

 but nevertheless, would have no existence outside of the bankruptcy.” Id. (relying on Wood v.

 Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987)). It plainly covers matters that require the

 interpretation or enforcement of orders issued during a bankruptcy case. See KeyBank Nat’l

 Ass’n v. Franklin Advisors, Inc., 600 B.R. 214, 230 n. 14 (S.D.N.Y. 2019); Giese v. Community

 Tr. Bank (In re HRNC Dissolution Co.), 2015 WL 5299468, at*6 (Bankr. E.D. Ky. Sept. 9,

 2015); Lothian Cassidy LLC v. Ransom, 428 B.R. 555, 560 (E.D.N.Y. 2010). It also generally

 covers matters over which a bankruptcy court has “core” jurisdiction, see Mt. McKinley

 Insurance Co. v. Corning Inc., 399 F.3d 436, 447–48 (2d Cir.2005) – though the concept of

 “core” jurisdiction is itself not always easy to define.

         While the full scope of “arising in” jurisdiction may be difficult to describe, a number of

 prior decisions provide guidance as to whether this court has “arising in” jurisdiction over the

 professional malpractice claims that Mr. Waleski has asserted.

         One such decision is the decision by the Second Circuit Court of Appeals in Baker v.

 Simpson, 613 F.3d 346 (2d Cir. 2010). In Baker, the chapter 11 debtor brought state law claims




 1
     Defendants at one point argued that Waleski’s claims are “related to” the prior bankruptcy cases
     but their counsel withdrew that contention at oral argument and acknowledged that the
     defendants’ sole jurisdictional argument is that the underlying claims “arose in” the Tronox
     bankruptcy cases. May 17, 2019 Hr’g Tr. 4:15-5:13.
                                                   10
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                           Pg 11 of 25


 in state court against various of his professionals, alleging that they had been guilty of legal

 malpractice, negligence, and fraud during the bankruptcy case. Id. at 348. After the defendants

 removed the case to federal court, the debtor sought to remand the case. Id. at 349. The Second

 Circuit affirmed the lower court’s denial of the remand request and affirmed the finding that

 “arising in” jurisdiction existed over the claims. Id.

        In Baker, the Court rejected the debtor’s contention that the lower court lacked

 jurisdiction because the claims were made pursuant to state law. Id. at 351. The Court held that

 “the determinative issue” is not whether the “‘origin’ of the claims [is] found in state law” but

 instead “whether claims that appear to be based in state law are really an extension of the

 proceedings already before the bankruptcy court.” Id. (citing Southmark Corp. v. Coopers &

 Lybrand (In re Southmark Corp.), 163 F.3d 925, 931–32 (5th Cir. 1999). The Court agreed that

 the professional malpractice claims in Baker were “inseparable from the bankruptcy context” and

 that resolving the claims was an “essential part of administering the estate.” Id. at 350–51. The

 Court noted that “it is clear to us” that a bankruptcy court has the ability to review the conduct of

 attorneys whose appointment is approved by the court. Id. at 351. The Court also noted that the

 relevant services had been provided during the chapter 11 case, and that Baker’s criticism of the

 attorneys’ work (and of the outcomes of his case as reflected in the orders and judgments entered

 by the court) implicated the integrity of the bankruptcy process. Id.

        Based on these factors, the Court concluded that the malpractice claims “would have had

 no practical existence but for the bankruptcy and that they had arisen in Baker’s chapter 11

 case.” Id. (citation omitted). The Court also observed that its holding was consistent with

 decisions in other Circuits. Id. (citing Grausz v. Englander, 321 F.3d 467, 469, 471–72 (4th Cir.

 2003) (debtor’s malpractice claim against his attorneys arose “in” the bankruptcy case);



                                                  11
19-01087-mew        Doc 16    Filed 07/18/19 Entered 07/18/19 18:00:06             Main Document
                                           Pg 12 of 25


 Geruschat v. Ernst Young LLP (In re Seven Fields Dev. Corp.), 505 F.3d 237, 260 (3d Cir.

 2007); In re Southmark Corp., 163 F.3d at 32; Walsh v. Northwestern Nat’l Ins. Co. (In re

 Ferrante), 51 F.3d 1473, 1476 (9th Cir. 1995)).

         Lower courts in this Circuit that have interpreted the scope of “arising in” jurisdiction

 over malpractice claims have similarly emphasized that the touchstone of the inquiry is whether

 the dispute is “intimately related to the administration of the bankruptcy.” See Winstar Holdings,

 LLC v. Blackstone Grp. L.P., No. 07 CIV. 4634 (GEL), 2007 WL 4323003, at *5 (S.D.N.Y. Dec.

 10, 2007). In Winstar, a plaintiff acquired a debtor and then sued the professional advisors who

 provided the analyses that helped guide the reorganization process. Id. at *2. Neither the

 plaintiff nor the defendant was the debtor itself, and the “claim [was] not brought by the

 bankruptcy estate itself.” Id. at *5. Nonetheless, the Court found that “the claims at issue,”

 which were misrepresentation claims “sound[ing] solely in New York New York common law,”

 were “more closely connected to the administration of the bankruptcy than most garden-variety

 common-law claims.” Id. at *4 (emphasis added). Because “the matter is still intimately related

 to the administration of bankruptcy” and because the Court “has a vital interest in policing the

 integrity of the bankruptcy process in general,” the Court found that it had “arising in”

 jurisdiction. Id. at *5.

         Lothian Cassidy LLC v. Ransom, 428 B.R. 555 (E.D.N.Y. 2010), is also illustrative.

 Lothian concerned state-law claims by investors against the debtor’s directors, officers and

 attorneys who initiated and participated in the debtor’s reorganization process. See Compl.,

 Lothian Cassidy LLC v. Ransom, No. 10-cv-00420 (ENV) (SMG) [Dkt. No. 1-4] ¶¶ 26, 34, 113,

 119–123. The Lothian court found that “tort claims concerning alleged professional malpractice

 in the actual administration in the bankruptcy court of [the debtor’s] bankruptcy estate creates



                                                   12
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                           Pg 13 of 25


 federal “arising in” jurisdiction, particularly where the claims are “intimately related to the

 administration of the bankruptcy,” “involve[e] the enforcement or construction of a bankruptcy

 court order,” and “require gateway interpretation of the bankruptcy court’s prior orders.”

 Lothian, 428 B.R. at 560 (emphasis added).

        The bankruptcy court for the District of Columbia similarly found that it had “arising in”

 jurisdiction over malpractice claims in In re Kaiser Group International, Inc., 421 B.R. 1 (Bankr.

 D.D.C. 2009). In Kaiser, the Court found that the integrity of the bankruptcy process – and

 therefore “arising in” jurisdiction – was implicated where a malpractice claim second-guessed

 the Court’s determinations concerning a class claim that “significantly affected the plan’s

 distribution of shares.” Id. at 12 & n. 9. Because the plaintiff’s theory was that the alleged

 negligence resulted in “erroneous” rulings by the Court, the claims were found to be “mired in

 bankruptcy law, [the] interpretation of the reorganization plan, and the bankruptcy court’s

 determinations in the bankruptcy proceeding.” Id.

        Most of the malpractice cases that have raised issues as to the scope of a bankruptcy

 court’s “arising in” jurisdiction have involved claims against a debtor’s own professionals.

 However, decisions in other contexts have made clear that “arising in” jurisdiction exists so long

 as a matter is intricately related to the bankruptcy process, even if it does not involve a debtor or

 a court-approved professional.

        In KeyBank National Association v. Franklin Advisors, Inc., 600 B.R. 214 (S.D.N.Y.

 2019), for example, the Court held that state-law breach of contract claims bore a sufficiently

 close relationship to the reorganization process that the court could properly exercise “arising in”

 jurisdiction over them, even though the debtor was not party to the action, the issues did not

 relate to services performed for the debtor, and the underlying bankruptcy case was in a different



                                                  13
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06             Main Document
                                           Pg 14 of 25


 district. The dispute in KeyBank involved two creditors who had agreed to provide debtor-in-

 possession financing in a chapter 11 case in Delaware. Id. at 220–21. The plaintiffs in KeyBank

 contended that that the defendants had entered into a subsequent financing agreement that

 violated certain agreements that governed the initial debtor-in-possession financing. Id. at 219.

 The KeyBank court found that it had “arising in” jurisdiction in part because resolving the

 dispute “was born out of bankruptcy law and bankruptcy proceedings” and because, absent the

 bankruptcy, there would have been no debtor-in-possession financing agreement. Id. at 230. In

 reaching that conclusion the court cited Delaware Trust Co. v. Wilmington Trust, N.A., 534 B.R.

 500, 514 (S.D.N.Y. 2015), in which case the Court had held that a dispute over the calculation of

 adequate protection payments could only have arisen in a bankruptcy proceeding.

        Bankruptcy courts in other districts have also determined that claims that functionally

 challenge the outcomes of bankruptcy cases, and that question whether orders entered in

 bankruptcy cases were proper or were instead the result of misconduct, are textbook examples of

 disputes that implicate the integrity of the bankruptcy process. In In re HRNC Dissolution Co.,

 No. 02-14261, 2015 WL 5299468, at *6 (Bankr. E.D. Ky. Sept. 9, 2015), aff'd sub nom. In re

 HNRC Dissolution Co., 585 B.R. 837 (B.A.P. 6th Cir. 2018), aff'd, 761 F. App'x 553 (6th Cir.

 2019), the Court dealt with a declaratory judgment action initiated by a plaintiff who claimed an

 ownership interest in certain assets sold at a bankruptcy auction. The claim was made several

 years after the auction took place, and the aim of the action was to recover the assets from the

 winning bidders. Id. at *1-3. The court held that “arising in” jurisdiction existed because “[t]he

 bulk of [p]laintiff's claims . . . complain of bad acts taken in a bankruptcy proceeding.” Id. at *6

 (emphasis altered). The “very injury” plaintiff complained of was “the judgment concluding [the

 adversary] proceeding,” and all of the plaintiff’s state-law theories “fault [d]efendants for bad



                                                  14
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                           Pg 15 of 25


 acts in the [proceeding].” Id.; see also D.A. Elia Const. Corp. v. Damon Morey LLP, No. 11-

 CV-637-A, 2013 WL 1337194, at *8 (W.D.N.Y. Mar. 29, 2013) (“arising in” jurisdiction exists

 over dispute between debtor and former counsel because the action against the defendants

 effectively challenged the fairness and propriety of the orders that had been issued by the court).

        Based on these decisions, and applying the factors set forth in them, the Court concludes

 that the claims in this malpractice case arose “in” the Tronox bankruptcy cases and that this

 Court has jurisdiction over them.

        First, it is quite clear that the alleged acts of malpractice occurred entirely during the

 bankruptcy case and in the context of the bankruptcy proceedings. The defendants were engaged

 to provide services after the petition date, and there is no allegation that they provided services

 outside of the bankruptcy case. All of the allegations regarding the defendants’ alleged

 malpractice are limited to things the defendants did (or did not do) during the course of the

 bankruptcy cases themselves.

        Second, the alleged misdeeds relate to bankruptcy-specific rights and tasks and could

 only have arisen in a bankruptcy context. More particularly:

               Waleski claims that the defendants should have objected to the omnibus claims

                filed on behalf of the Mississippi claimants. A creditor has the right to object to

                another creditor’s claim during the bankruptcy process, but Mr. Waleski’s counsel

                acknowledged during oral argument that there is no other context in which one

                class of tort creditors could object to claims made by another group. See May 17,

                2019 Hr’g Tr. 11:18-12:13. Counsel further admitted that the Avoca Plaintiffs

                would not have been able to intervene in the Mississippi claimants’ action against




                                                  15
19-01087-mew   Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06            Main Document
                                        Pg 16 of 25


             Tronox in the Mississippi state court. Id. It was only in bankruptcy process that

             the Avoca Plaintiffs could have objected to other creditors’ claims.

            Waleski also claims that the Montgomery Firm should have achieved a better

             outcome for the Avoca Plaintiffs during the drafting of the trust procedures that

             were an integral part of the Plan. The drafting of the trust procedures, which

             addressed the respective rights of entire classes of tort and environmental

             creditors, was an integral part of a bankruptcy plan, and was born out of

             bankruptcy law and bankruptcy proceedings and the need (in the context of those

             proceedings) to classify claims and to provide mechanisms for their resolution.

             Absent the Bankruptcy Code and the bankruptcy cases, there would have been no

             Plan and no decisions to make as to how to classify the various tort claims. Id.

            Waleski contends that the defendants should have objected to the settlement of the

             fraudulent transfer claims that the estate had asserted. The estate’s right to pursue

             those claims derived from powers granted by the Bankruptcy Code, see 11 U.S.C.

             §§ 544, 548, 550, and the rights of creditors to object to such a proposed

             settlement also is a product of the unique standing rules that apply in bankruptcy.

            Most importantly, the primary claim that Mr. Waleski has made is that the Avoca

             Plaintiffs should not have had to “share” so much of the available assets with the

             Mississippi Claimants and should somehow have gotten better outcomes than

             those other creditors received. Whether the defendants could have reasonably

             pushed for such different outcomes, and whether differential treatment of the

             claims was even possible, is entirely a function of bankruptcy law.




                                              16
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06           Main Document
                                            Pg 17 of 25


        Third, Mr. Waleski’s complaint expressly alleges that some of the defendants’ alleged

 wrongs were committed in an “official,” court-approved capacity – namely, as counsel to Mr.

 Carroll as a member of the official committee of unsecured creditors. See Compl. ¶ 53 (noting

 that the Montgomery Firm was “court appointed” and challenging acts that the defendants took

 in a court-appointed capacity). Waleski’s counsel attempted to backtrack from these allegations

 during oral argument, see May 17, 2019 Hr’g Tr. 15:8-16:15, but the terms of the complaint are

 clear and they are controlling in measuring this Court’s jurisdiction. See S. New England Tel.

 Co. v. Glob. NAPs Inc., 624 F.3d 123, 132 (2d Cir. 2010) (noting that “the jurisdictional inquiry

 ‘depends entirely upon the allegations in the complaint’” rather than a court’s assessment of the

 merits of the allegations (internal citations omitted)).

        Fourth, the claims require consideration and interpretation of this Court’s prior orders and

 rulings. For example, the complaint alleges that a different outcome would have been possible if

 the defendants had objected to the Mississippi “omnibus” claim, and it further alleges that this

 Court’s prior ruling on this issue was merely a holding that the Avoca Plaintiffs lost standing to

 object to the claims once the Plan was confirmed. This Court (not a jury in Pennsylvania) is in

 the best position to interpret this Court’s own prior order.

        Fifth, and perhaps most importantly, the asserted claims directly implicate the integrity of

 the bankruptcy process. The theory of the malpractice claims is that different Court orders

 would have been issued during the Tronox bankruptcy cases, different plan terms would have

 been approved and that a different settlement of fraudulent transfer claims would have occurred

 if only the defendants had acted differently. The Magistrate who recommend that this action be

 transferred to this Court correctly recognized that in these respects the underlying claims will

 “involve analyzing and potentially questioning the bankruptcy court’s own resolution of the



                                                   17
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                            Pg 18 of 25


 Avoca Plaintiffs’ objections, and the distribution that the Avoca Plaintiffs eventually received.”

 See Report and Recommendation, Waleski v. Montgomery, McCracken, Walker & Rhoades,

 LLP, 18-CV-1144 (RDM) [Dkt. No. 36] at 12.

        Mr. Waleski’s primary contention, for example, is that the Avoca Plaintiffs who asserted

 claims based on creosote exposure were effectively in competition with the similarly situated

 Mississippi victims of creosote exposure, and that the defendants had a duty to ensure that the

 Avoca Plaintiffs fared better than the Mississippi claimants. However, it is fundamental to the

 bankruptcy process that similarly situated creditors are treated similarly. See 11 U.S.C. ¶

 1122(a) (providing that, subject to subsection (b), “a plan may place a claim or interest in a

 particular class only if such claim or interest is substantially similar to the other claims or

 interests of such class”); In re Ames Dep't Stores, Inc., 306 B.R. 43, 54 (Bankr. S.D.N.Y. 2004)

 (noting that the “general goal in bankruptcy law [is] to distribute limited debtor assets equally

 among similarly situated creditors”); In re Balport Const. Co., Inc., 123 B.R. 174, 181 (Bankr.

 S.D.N.Y. 1991) (refusing a movant’s request to treat a claim in a manner that “would violate the

 principle that all similarly situated creditors should share equally”). The gist of Mr. Waleski’s

 claims is that the equal treatment of the Mississippi claims under the confirmed plan and under

 the approved trust procedures – and also under this Court’s 2015 order – were not the products of

 fundamental justice, or of the requirements of the Bankruptcy Code, but instead were only the

 results of bad lawyering. Just as a bankruptcy court has “arising in” jurisdiction where claims

 implicate the integrity of sales processes, see In re HRNC Dissolution Co., 2015 WL 5299468, at

 *6, so too does it have “arising in” jurisdiction where claims implicate the integrity of the

 confirmation process and of the fairness and propriety of the allocations of available assets

 among similarly situated creditors.



                                                   18
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                           Pg 19 of 25


        These points, taken together, make clear that “[i]t is somewhat disingenuous for [the

 Avoca Plaintiffs] to attempt to pry these claims out of their bankruptcy setting.” See In re

 Southmark Corp., 163 F.3d at 931.

        Waleski’s counsel urges the Court to limit Baker and its progeny to cases in which claims

 are made against estate fiduciaries. This would be unavailing, as noted above, because the

 complaint itself alleges that the defendants drafted trust procedures on behalf of the estate as

 court-approved counsel. In any event, I do not find that factor to be controlling. I find for the

 reasons stated above that the Court’s “arising in” jurisdiction over a malpractice claim should be

 based on the circumstances giving rise to the claim and the extent to which the claim is integrally

 related to the bankruptcy process, and should not be based solely on who the defendant is and

 who the defendant primarily represented.

        Waleski similarly argues that there is no “arising in” jurisdiction because an attorney’s

 duties to a client are based on state law and because the malpractice claim is asserted under state

 law. A similar contention was rejected by the Second Circuit Court of Appeals in Baker. See

 613 F.3d at 351 (holding that “the determinative issue” is not whether the professional’s duty to

 a client had its origin in state law, but instead “whether claims that appear to be based in state

 law are really an extension of the proceedings already before the bankruptcy court”). The

 determination of whether “arising in” jurisdiction exists should be based on the facts that

 allegedly gave rise to the claim. As noted above, the alleged errors and misdeeds in this case all

 involved bankruptcy-specific matters and could only have arisen “in” the bankruptcy context.

 The claims also implicate the integrity of the orders and creditor treatments approved by this

 Court in the Tronox bankruptcy cases.




                                                  19
19-01087-mew       Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06            Main Document
                                           Pg 20 of 25


        It is true that the mere fact that conduct took place during a bankruptcy case is not

 enough to provide “arising in” jurisdiction. Waleski has cited, for example, to a number of

 decisions that involved conduct that occurred during a bankruptcy case but did not involve the

 performance of bankruptcy-specific tasks and/or that did not challenge the outcomes of a

 bankruptcy case in ways that implicated the integrity of the bankruptcy process. See Brown

 Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 160 (2d Cir. 2017) (rejecting an argument that a

 debtor’s failure to raise an issue in bankruptcy court meant that a third party was barred by res

 judicata from bringing a later suit); Gupta v. Quincy Med. Ctr. (In re Gupta), 858 F.3d 657, 660

 (1st Cir. 2017) (involving narrow provision concerning severance pay in a pre-petition asset

 purchase agreement that was later summarily approved by the bankruptcy court); Binder v. Price

 Waterhouse & Co. (In re Resorts Int'l, Inc.), 372 F.3d 154 (3d Cir. 2004) (involving the question

 of whether a litigation trust’s accountants committed errors in rendering auditing and tax advice

 that did not involve bankruptcy-related processes or issues); Torkelson v. Maggio (In re Guild),

 72 F.3d 1171, 1179 (1st Cir. 1996) (action against a bankruptcy trustee in his personal capacity

 and not his trustee capacity); Nat’l City Bank v. Coopers & Lybrand, 802 F.2d 990 (8th Cir.

 1986) (malpractice action regarding perfection of a security interest, where the only connection

 to the bankruptcy case was an allegation that the problem would not have been discovered but

 for the filing of the bankruptcy case); Morshet Israel, Inc. v. Audrey & Sydney Irmus Charitable

 Found. (In re Morshet Israel, Inc.), No. 95 B 45155 (CB), 1999 WL 165699, at *2 (S.D.N.Y.

 Mar. 24, 1999) (malpractice action by secured DIP lender against its own counsel where counsel

 failed to perfect the liens collateralizing the DIP); ICICI Bank Ltd. V. Essar Global Fund Ltd.,

 565 B.R. 241, 245 (S.D.N.Y. 2017) (action by creditor to enforce pre-bankruptcy obligations

 owed by debtor’s guarantors). Here, however, the claims “are more closely connected to the



                                                 20
19-01087-mew        Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06           Main Document
                                            Pg 21 of 25


 administration of the bankruptcy than most garden-variety common-law claims” and should be

 treated as matters that arise “in” the Tronox bankruptcy cases. Winstar Holdings, LLC v.

 Blackstone Grp. L.P., No. 07 CIV. 4634 (GEL), 2007 WL 4323003, at *4 (S.D.N.Y. Dec. 10,

 2007).

          Waleski also contends that this action should be remanded because it has no effect on the

 Tronox estate and because the Tronox case is closed. That might be a powerful factor if the

 contention were that this Court has jurisdiction only because the matter allegedly is “related to”

 the Tronox cases. Here, however, the contention is that the claims arose “in” the Tronox case.

 “A court's jurisdiction ‘does not evaporate with the closing of a bankruptcy case.’” Sterling

 Vision, Inc. v. Sterling Optical Corp. (In re Sterling Optical Corp.), 302 B.R. 792, 808 (Bankr.

 S.D.N.Y. 2003) (quoting Speleos v. McCarthy, 201 B.R. 325, 329 (D.D.C. 1996)). It is the

 subject matter of the claims, and not the timing of the lawsuit, that determines whether “arising

 in” jurisdiction exists.

          Finally, Waleski argues that malpractice cases frequently are decided by a different court

 than the one in which the malpractice allegedly occurred. That may be true, but the issue

 presently before me is whether this Court has jurisdiction, and not whether another court would

 be precluded from hearing the claims.

          For the foregoing reasons, I conclude that the Defendants have met their burden to show

 that federal subject matter jurisdiction exists over Waleski’s claims. See Pullman Co. v. Jenkins,

 305 U.S. 534, 540 (1939); Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 220 (2d Cir. 2013);

 Vasura v. Acands, 84 F. Supp. 2d 531, 533 (S.D.N.Y. 2000). To be sure, this conclusion does

 not mean that every malpractice claim made by a creditor against a professional in connection

 with a bankruptcy case automatically falls within the ambit of a bankruptcy court’s jurisdiction.



                                                  21
19-01087-mew        Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06             Main Document
                                             Pg 22 of 25


 It is the nature of the claims asserted here, and the actions and orders on which they are based,

 that give rise to this Court’s jurisdiction.

         Waleski has also argued that this Court should abstain from hearing his claims and should

 allow them to move forward in the Pennsylvania state court. I disagree.

         So-called “mandatory abstention” rules plainly do not apply. Section 1334(c)(2) of title

 28 provides, in applicable part, that the court “shall abstain” from hearing a claim “related to a

 case under title 11 but not arising under title 11 or arising in a case under title 11” if the claim

 could not otherwise have been heard in federal court. See 28 U.S.C. § 1334(c)(2). Because

 “arising in” jurisdiction exists over the plaintiff’s claims, mandatory abstention is inapplicable.

         Under section 1334(c)(1), this Court has the authority and the discretion to decline to

 exercise jurisdiction over a proceeding “in the interest of justice or in the interest of comity with

 State courts or respect for State law[.]” 28 U.S.C. § 1334(c)(1). Waleski bears the burden of

 persuasion to demonstrate that such “permissive” abstention is appropriate. Hough v. Margulies

 (In re Margulies), 476 B.R. 393, 402 (Bankr. S.D.N.Y. 2012) (citing Bickerton v. Bozel S.A. (In

 re Bozel, S.A.), 434 B.R. 86, 102 (Bankr. S.D.N.Y.2010)).

         Courts in this district typically rely on a twelve-factor test to determine if permissive

 abstention is appropriate. Those factors include: (1) the effect or lack thereof on the efficient

 administration of the estate if a Court recommends abstention, (2) the extent to which state law

 issues predominate over bankruptcy issues, (3) the difficulty or unsettled nature of the applicable

 state law, (4) the presence of a related proceeding commenced in state court or other non-

 bankruptcy court, (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334, (6) the degree

 of relatedness or remoteness of the proceeding to the main bankruptcy case, (7) the substance

 rather than form of an asserted ‘core’ proceeding, (8) the feasibility of severing state law claims



                                                   22
19-01087-mew       Doc 16      Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                            Pg 23 of 25


 from core bankruptcy matters to allow judgments to be entered in state court with enforcement

 left to the bankruptcy court, (9) the burden of the court's docket, (10) the likelihood that the

 commencement of the proceeding in a bankruptcy court involves forum shopping by one of the

 parties, (11) the existence of a right to a jury trial, and (12) the presence in the proceeding of

 non-debtor parties. See Allstate Ins. Co. v. CitiMortgage, Inc., 2012 WL 967582, at *6

 (S.D.N.Y. Mar. 13, 2012); Langston Law Firm v. Mississippi, 410 B.R. 150, 156 (S.D.N.Y.

 2008); NYC Employees Retirement Sys. v. Ebbers (In re WorldCom, Inc. Sec. Litig.), 293 B.R.

 308, 332 (S.D.N.Y.2003); In re Gordon, 2011 WL 3878356 (Bankr. S.D.N.Y. Aug. 30, 2011).

        However, “[i]n determining whether to exercise permissive abstention under § 1334(c)

 courts have considered one or more (not necessarily all) of twelve factors.” In re Cody, Inc., 281

 B.R. 182, 190 (S.D.N.Y. 2002) (emphasis in original). The factors largely ask the Court to

 balance the federal interest in efficient bankruptcy administration against the interest of comity

 between the state and federal courts. Fried v. Lehman Bros. Real Estate Assocs. III, L.P., 496

 B.R. 706, 712–13 (S.D.N.Y. 2013). The analysis “is not a mechanical or mathematical exercise”

 and the court “need not plod through a discussion of each factor in the laundry lists developed in

 prior decisions.” In re Janssen, 396 B.R. 624, 636 (Bankr. E.D. Pa. 2008). “‘Ultimately, the

 pursuit of “equity,” “justice” and “comity” involves a thoughtful, complex assessment of what

 makes good sense in the totality of the circumstances.’” Id. (quoting Kerusa Co LLC v.

 W10Z/515 Real Estate Ltd. P’ship, No. 04 Civ. 708(GEL), 04 Civ. 709(GEL), 04 Civ.

 710(GEL), 2004 WL 1048239, at *3 (S.D.N.Y. May 7, 2004)); see also Winstar, 2007 WL

 4323003 at *16 (“Under all these circumstances, common sense dictates the conclusion that the

 Bankruptcy Court is the proper forum for resolving these disputes.”).




                                                   23
19-01087-mew        Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06              Main Document
                                            Pg 24 of 25


        Here, this Court has a strong and overwhelming interest in adjudicating the claims. That

 resolution of the claims necessarily depends not only on an interpretation of this Court’s prior

 orders and rulings in a complicated and protracted bankruptcy process, but also a determination

 of what would and would not have been permissible (from a bankruptcy perspective) in the

 treatment of competing creditors’ claims in the Tronox cases. It is important to the integrity of

 the bankruptcy process, and of the orders that this Court issued, that Mr. Waleski’s challenges to

 these outcomes be resolved in this Court.

        Bankruptcy-law issues also predominate over the state-law issues, despite Mr. Waleski’s

 conclusory contention to the contrary. An attorney’s duty to a client may be a function of state

 law, but the questions of whether the attorneys violated their duties in this case, and whether the

 different outcomes posited by plaintiff were in fact possible outcomes, are questions of

 bankruptcy law. See McClelland v. Grubb & Ellis Consulting Servs. Co. (In re McClelland), 377

 B.R. 446, 458 (Bankr. S.D.N.Y. 2007), aff'd, 460 B.R. 397 (Bankr. S.D.N.Y. 2011) (finding

 permissive abstention inapplicable to malpractice claims concerning professionals who

 negotiated settlement approved by the court); see also Norkin v. DLA Piper Rudnick Gray Cary,

 LLP, 2006 WL 839079, at *5 (S.D.N.Y. March 31, 2006) (“Although plaintiff's causes of action

 are styled as [ ] [s]tate law claims, they turn largely on issues that are intertwined with the

 bankruptcies . . . including the propriety of [defendant’s] advice related to . . . those

 proceedings”).

        While Pennsylvania law might provide Waleski with a cause of action, he points to no

 complex or unsettled area of Pennsylvania law that would counsel in favor of remand, nor does

 he imply that this Court is somehow hamstrung from applying whatever points of Pennsylvania

 law might be relevant. See Winstar, 2007 WL 4323003, at *5 (no abstention because “[a]lthough



                                                   24
19-01087-mew        Doc 16     Filed 07/18/19 Entered 07/18/19 18:00:06               Main Document
                                            Pg 25 of 25


 plaintiffs' claims are based on state law, the state law claims are straightforward common-law

 claims that do not involve arcane or idiosyncratic provisions of [state] law.”).

         Finally, Mr. Waleski contends that should this Court choose not to abstain, he would lose

 his right to a jury trial. I will presume, for this purpose, that Mr. Waleski has the right to present

 these claims to a jury, though I will note that this particular issue has not been briefed and so my

 comments are not meant to be binding to the extent that any dispute exists over this point. I

 simply note that if there is a right to a jury trial then such a jury trial could be held before this

 Court if the parties were to consent to it. See 28 U.S.C. § 157(e). Alternatively, the reference

 could be withdrawn and the District Court could conduct the jury trial if that were necessary.

         For the foregoing reasons, an order will be issued denying the Remand Motion and

 denying the request for abstention. The parties are directed to negotiate a scheduling order that

 will govern how this action will proceed.

 Dated: New York, New York
        July 18, 2019


                                                 /s/ Michael E. Wiles                                .
                                                 Honorable Michael E. Wiles
                                                 United States Bankruptcy Judge




                                                    25
